Citation Nr: 1506938	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO in Pittsburgh, Pennsylvania that granted service connection and a 30 percent rating for PTSD.  The Veteran perfected an appeal for a higher initial rating for PTSD.

In July 2009, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development, including obtaining VA medical records and a VA examination.

After the July 2009 remand was issued, prior correspondence from the Veteran's then-current representative was belatedly associated with the Veteran's claims file in September 2009.  By a letter dated in February 2009, the Veteran's former representative stated that the Veteran wanted to withdraw his appeal for a higher rating for PTSD, and enclosed a January 2009 letter signed by the Veteran to this effect.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  This correspondence was received by the AOJ in February 2009, prior to certification of the appeal to the Board, and thus was effective upon receipt.  See 38 C.F.R. § 20.204(b)(3).  The Veteran's former representative also moved to withdraw from representation based on the Veteran's wish to withdraw his appeal.

Despite the above, the AOJ nonetheless continued to process the Board's remand, and conducted additional development.  The Veteran then appointed a new representative before VA, a veterans' service organization.  He later revoked this appointment, and appointed his current representative, an attorney.

Thus, although the Veteran attempted to withdraw his appeal in February 2009 (a fact of which the Board was unaware at the time it issued its July 2009 remand), the AOJ has thereafter treated this claim as if it is still on appeal, and recently issued a supplemental statement of the case in June 2014.  The appeal was re-certified to the Board in August 2014.  In light of the events described above, the Board finds that the issue of entitlement to a higher initial rating for PTSD is in appellate status.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009), in which the Court stated that if VA treats an appeal as if it is timely filed, then a claimant is entitled to expect that VA means what it says.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran's current representative requested a video-conference hearing before a Veterans Law Judge of the Board.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2014).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board video-conference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.  

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




